Title: From Benjamin Franklin to Benjamin Rush, 22 August 1772
From: Franklin, Benjamin
To: Rush, Benjamin


Dear Sir,
London, Augst 22. 1772
I am favoured with yours of June 24. and shall as it is my Duty endeavour to obtain the Royal Assent to every Act passed by our Assembly; and to that you recommend, the more particularly as I think it reasonable in itself, and connected with Liberty of Conscience a Fundamental of our Constitution. But I am doubtful of its Success when I recollect that an Act of the same kind about twenty or twenty-five Years ago was repealed here, as introducing new Modes of Swearing unknown to the English Laws. I shall however try what can be done.
I imagine I should thank you for a little Piece on preserving Health which I have read with Pleasure. I wish you all Prosperity, being, with great Esteem, Dear Sir, Your most obedient humble Servant

I have lately heard from our Friends Dubourg and Dupont at Paris, who were well.
Dr Rush
 
Addressed: To / Dr Rush / Philadelphia / per Capt. Falconer
Endorsed: Benjn. Franklin August 22 1772
